In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 17‐1231 
GREGORY L. CRIPE and TAMMY CRIPE, 
                                                Plaintiffs‐Appellants, 

                                  v. 

HENKEL  CORPORATION  and  NATIONAL  STARCH  &  CHEMICAL 
CO., 
                                     Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, South Bend Division. 
           No. 3:12CV829‐PPS — Philip P. Simon, Judge. 
                     ____________________ 

        ARGUED JUNE 2, 2017 — DECIDED JUNE 7, 2017 
                 ____________________ 

   Before FLAUM, EASTERBROOK, and KANNE, Circuit Judges. 
   EASTERBROOK,  Circuit  Judge.  While  working  on  his  em‐
ployer’s  roof,  Gregory  Cripe  was  exposed  to  fumes  from 
PUR‐FECT  LOK®  834A,  a  glue  made  by  Henkel  Corp.  and 
containing methylene diphenyl diisocyanate (MDI). Gregory 
and his wife Tammy sued Henkel under the diversity juris‐
diction,  contending  that  exposure  to  MDI  had  caused  both 
2                                                         No. 17‐1231 

neurological and psychological problems, which could have 
been  prevented  if  the  adhesive  had  better  warnings.  (The 
Cripes also sued National Starch & Chemical Co., whose lia‐
bility,  if  any,  derives  from  Henkel’s.  We  need  not  mention 
National Starch again.) 
    Discovery lasted for more than three years, and at its end 
Henkel moved for summary judgment. It contended that the 
evidence  would  not  permit  a  reasonable  jury  to  find  that 
MDI caused Gregory’s ailments—and if MDI did not play a 
role, then the adequacy of warnings accompanying the glue 
could not matter. The district court granted this motion, rul‐
ing that a toxic‐tort claim under Indiana law depends on ex‐
pert  proof  of  causation,  see  Hannan  v.  Pest  Control  Services, 
Inc., 734 N.E.2d 674, 682 (Ind. App. 2000), and that the Cripes 
had  not  produced  any  expert  evidence  on  that  score.  They 
identified only one expert—Patricia Robinson, a specialist in 
the  language  of  warnings.  But  she  disclaimed  any  opinion 
on  causation,  which  is  outside  her  fields  of  expertise.  That 
left the plaintiffs with nothing, leading to judgment for Hen‐
kel. 318 F.R.D. 356 (N.D. Ind. 2017). 
     In  the  district  court,  and  again  on  appeal,  the  Cripes  in‐
sist  that  six  treating  physicians  are  experts  and  that  their 
views must be considered. True, they had not been disclosed 
as  experts  under  Fed.  R.  Civ.  P.  26(a)(2)(A).  But  the  Cripes 
insisted that Henkel should have gathered from the fact that 
Robinson  attached  the  physicians’  reports  to  her  own  that 
they  would  function  as  experts.  The  district  court  was  un‐
persuaded,  as  are  we.  Litigants  should  not  have  to  guess 
who  will  offer  expert  testimony;  they  need  knowledge  to 
conduct their own discovery and proffer responsive experts. 
That’s  why  failure  to  comply  with  Rule  26(a)(2)(A)  leads  to 
No. 17‐1231                                                                       3 

the exclusion of expert testimony by a witness not identified 
as an expert. See Fed. R. Civ. P. 37(c)(1) (exclusion unless the 
failure  is  “substantially  justified  or  is  harmless”);  Novak  v. 
Board of Trustees, 777 F.3d 966, 972 (7th Cir. 2015); Hassebrock 
v. Bernhoft, 815 F.3d 334, 341 (7th Cir. 2016). Attaching the re‐
port of a fact witness, such as a treating physician, to an ex‐
pert’s  report  does  not  turn  the  fact  witness  into  an  expert 
witness.  And  the  district  judge  determined  that  plaintiffs’ 
omission is neither substantially justified nor harmless. That 
was not an abuse of discretion. 
   But  suppose  this  is  wrong.  Rule  26(a)(2)  requires  more 
than  disclosure  of  a  potential  expert’s  name.  The  disclosure 
must be accompanied by a report, which must contain: 
   (i) a complete statement of all opinions the witness will express 
   and the basis and reasons for them; 
   (ii) the facts or data considered by the witness in forming them; 
   (iii) any exhibits that will be used to summarize or support them; 
   (iv)  the  witness’s  qualifications,  including  a  list  of  all  publica‐
   tions authored in the previous 10 years; 
   (v) a list of all other cases in which, during the previous 4 years, 
   the witness testified as an expert at trial or by deposition; and 
   (vi) a statement of the compensation to be paid for the study and 
   testimony in the case. 

Fed. R. Civ. P. 26(a)(2)(B). The documents attached to Robin‐
son’s report did not contain any of these things. 
    Most  of  the  physicians’  evaluations  summarize  Gregory 
Cripe’s  narration  of  symptoms  and  propose  a  course  of 
treatment. They do not discuss causation. What little is said 
about  causation  is  unreasoned.  For  example,  Dr.  Jennifer  S. 
Knapp states that Gregory has “[c]ognitive disorder second‐
4                                                        No. 17‐1231 

ary  to  toxic  encephalopathy”  but  does  not  explain  why  she 
reached  that  conclusion.  It  exemplifies  the  fallacy  post  hoc 
ergo  propter  hoc.  Another  report,  from  Drs.  R.  Brent  Furbee 
and  Laura  Tormoehlen,  states  that  MDI  and  other  isocya‐
nates  are  “irritants  to  the  respiratory  system  …  and  may 
provoke asthma exacerbation in susceptible individuals” but 
does not say what this has to do with Gregory Cripe, who is 
not complaining of asthma exacerbation. None of the physi‐
cians’ evaluations contains “a complete statement of all opin‐
ions  the  witness  will  express  and  the  basis  and  reasons  for 
them”, a list of publications and other qualifications, a list of 
other  cases  in  which  the  physician  has  been  an  expert,  or  a 
statement  of  the  compensation  to  be  paid.  In  short,  none  of 
the  physicians  has  submitted  an  expert’s  report.  Even  those 
experts  not  required  to  provide  a  written  report  must  fur‐
nish “a summary of the facts and opinions to which the wit‐
ness  is  expected  to  testify.”  Fed.  R.  Civ.  P.  26(a)(2)(C)(ii). 
None of the physicians did that either. 
     “An expert who supplies nothing but a bottom line sup‐
plies nothing of value to the judicial process.” Mid‐State Fer‐
tilizer Co. v. Exchange National Bank of Chicago, 877 F.2d 1333, 
1339 (7th Cir. 1989). A bottom line is all we get from any of 
the  physicians’  evaluations.  By  contrast,  Henkel  provided 
the  district  court  with  a  comprehensive  evaluation  of  MDI 
prepared  by  the  World  Health  Organization,  incorporating 
risk  assessments  from  governmental  bodies  in  the  United 
States,  Japan,  and  the  European  Union.  WHO,  Diphenylme‐
thane Diisocyanate (MDI) (Concise International Chemical As‐
sessment Document 27) (2000). The WHO’s Assessment con‐
cludes that MDI  can irritate lung tissues and cause asthma‐
like symptoms but is not associated with other bad outcomes 
No. 17‐1231                                                        5 

in  animal  studies  (of  which  there  have  been  several)  or  hu‐
man epidemiological studies. 
     The  WHO’s Assessment  is  17  years  old  and  summarizes 
data from the 1990s and before. More recent work could call 
its  conclusions  into  question.  But  none  of  Gregory  Cripe’s 
treating  physicians  mentioned any such work. One of  them 
did cite to a 1994 publication, but the WHO found that pub‐
lication  not  credible  (Assessment  at  22),  and  the  treating 
physician did not respond to the WHO’s views. Nor has any 
of the treating physicians suggested a mechanism by which 
MDI  could  cause  the  symptoms  of  which  Gregory  Cripe 
complains—sweats, chills, nausea, constant pain, headaches, 
weight gain, fatigue, dizziness, numbness, accelerated heart 
beat,  stiffness  in  the  neck,  sores,  anxiety,  poor  short‐term 
memory, and generally feeling lousy. 
   You can’t beat something with nothing. Henkel provided 
reasons  to  think  that  MDI  could  not  have  caused  Gregory 
Cripe’s symptoms. He has no contrary evidence. The district 
court’s entry of judgment in Henkel’s favor is 
                                                         AFFIRMED.